FILED
                            NOT FOR PUBLICATION                             DEC 17 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ROBERT J. LUMPKIN,                               No. 14-35413

               Plaintiff - Appellant,            D.C. No. 2:13-cv-02338-JCC

  v.
                                                 MEMORANDUM*
KING COUNTY JAIL,

               Defendant - Appellee.


                     Appeal from the United States District Court
                       for the Western District of Washington
                    John C. Coughenour, District Judge, Presiding

                            Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Robert J. Lumpkin appeals pro se from the district court’s judgment

dismissing without prejudice his 42 U.S.C. § 1983 action alleging false

imprisonment and malicious prosecution. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo the district court’s dismissal under 28 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1915(e)(2)(B)(ii), Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998)

(order), and we affirm.

       The district court properly dismissed Lumpkin’s Fourth and Fourteenth

Amendment claims because Lumpkin alleged that a judge found probable cause as

to one of the two charges against him. See Lacey v. Maricopa County, 693 F.3d

896, 919 (9th Cir. 2012) (en banc) (elements of a malicious prosecution claim

under § 1983, including a lack of probable cause); Cabrera v. City of Huntington

Park, 159 F.3d 374, 380 (9th Cir. 1998) (per curiam) (a plaintiff must show there

was no probable cause in order to prevail on a § 1983 claim for false arrest and

imprisonment); City of Seattle v. Cadigan, 776 P.2d 727, 731 (Wash. Ct. App.

1989) (under Washington state law, absence of probable cause to believe that a

person committed a particular crime for which the person was arrested does not

create an invalid arrest if, at the time of the arrest, the police had sufficient

information to support an arrest of the person on a different charge).

       We do not address Lumpkin’s Eighth Amendment claims, raised for the first

time on appeal. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

       AFFIRMED.




                                             2                                      14-35413